Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Won S. Yoon, on 07/6/21

AMENDMENTS TO THE CLAIMS 
1. (Original) A method of transmitting a synchronization signal block (SSB) comprising a physical broadcast channel (PBCH), a primary synchronization signal (PSS), and a secondary synchronization signal (SSS) by a base station in a wireless communication system, the method comprising:
mapping a first SSB and a second SSB to a transmission time interval (TTI) having a duration of 14 symbols,
wherein the TTI includes a first half TTI including a first resource region for transmitting of the SSB and a second half TTI including a second resource region for transmitting of the SSB, 
wherein each of the first half TTI and the second half TTI has a duration of 7 symbols, and
transmitting, to a user equipment (UE), the first SSB and the second SSB,
wherein the first SSB is mapped to 4 consecutive symbols of the first resource region so as not to overlap a boundary between the first half TTI and the second half TTI, and
wherein the second SSB is mapped to 4 consecutive symbols of the second resource region so as not to overlap the boundary.

2. (Original) The method according to claim 1, wherein the first SSB and the second SSB have different indexes. 

3. (Original) The method according to claim 1, wherein the first SSB and the second SSB are not mapped to a first two symbols among the 14 symbols of the TTI.

4. (Original) The method according to claim 1, wherein the first SSB and the second SSB are not mapped to a last two symbols among the 14 symbols of the TTI.

5. (Original) The method according to claim 1, wherein each of the first resource region and the second resource region for transmitting the SSB is determined in units of the TTI and is repeatedly arranged in a same pattern during a plurality of TTIs.

6. (Original) The method according to claim 1, wherein the first SSB and the second SSB are mapped only to the first resource region and the second resource region in the TTI.

7. (Original) A base station configured to transmit a synchronization signal block (SSB) comprising a physical broadcast channel (PBCH), a primary synchronization signal (PSS), and a secondary synchronization signal (SSS) in a wireless communication system, the base station comprising:
at least one radio-frequency (RF) module;
at least one processor; and
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising:
mapping a first SSB and a second SSB to a transmission time interval (TTI) having a duration of 14 symbols,
wherein the TTI includes a first half TTI including a first resource region for transmitting of the SSB and a second half TTI including a second resource region for transmitting of the SSB, 
wherein each of the first half TTI and the second half TTI has a duration of 7 symbols,

wherein the first SSB is mapped to 4 consecutive symbols of the first resource region so as not to overlap a boundary between the first half TTI and the second half TTI, and
wherein the second SSB is mapped to 4 consecutive symbols of the second resource region so as not to overlap the boundary.

8. (Original) The base station according to claim 7, wherein the first SSB and the second SSB have different indexes. 

9. (Original) The base station according to claim 7, wherein t the first SSB and the second SSB are not mapped to a first two symbols among the 14 symbols of the TTI.

10. (Original) The base station according to claim 7, wherein t the first SSB and the second SSB are not mapped to a last two symbols among the 14 symbols of the TTI.

11. (Original) The base station according to claim 7, wherein each of the first resource region and the second resource region for transmitting the SSB is determined in units of the TTI and is repeatedly arranged in a same pattern during a plurality of TTIs.

12. (Original) The base station according to claim 7, wherein each of the first SSB and the second SSB comprises a physical broadcast channel (PBCH), a primary synchronization signal (PSS), and a secondary synchronization signal (SSS).

13. (Original) At least one non-transitory tangible computer-readable storage medium storing computer instructions that, when executed by at least one processor, control a communication device to perform operations of transmitting a synchronization signal block (SSB) comprising a physical broadcast channel (PBCH), a primary synchronization signal (PSS), and a secondary synchronization signal (SSS) in a wireless communication system, the operations comprising:
mapping a first SSB and a second SSB to a transmission time interval (TTI) having a duration of 14 symbols,

wherein each of the first half TTI and the second half TTI has a duration of 7 symbols,
transmitting, to a user equipment (UE), the first SSB and the second SSB,
wherein the first SSB is mapped to 4 consecutive symbols of the first resource region so as not to overlap a boundary between the first half TTI and the second half TTI, and
wherein the second SSB is mapped to 4 consecutive symbols of the second resource region so as not to overlap the boundary.

14. (Currently Amended) A method of receiving a synchronization signal block (SSB) by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station, a first SSB and a second SSB that are mapped to [[in ]]a transmission time interval (TTI) having a duration of 14 symbols,
wherein the TTI includes a first half TTI including a first resource region for receiving of the SSB and a second half TTI including a second resource region for receiving of the SSB, and
wherein each of the first half TTI and the second half TTI has a duration of 7 symbols; and
obtaining a physical broadcast channel (PBCH), a primary synchronization signal (PSS), and a secondary synchronization signal (SSS) from each of the first SSB and the second SSB,
wherein the first SSB is mapped to 4 consecutive symbols of the first resource region so as not to overlap a boundary between the first half TTI and the second half TTI, and
wherein the second SSB is mapped to 4 consecutive symbols of the second resource region so as not to overlap the boundary.

15. (Currently Amended) A user equipment (UE) configured to receive a synchronization signal block (SSB) in a wireless communication system, the UE comprising:
at least one radio-frequency (RF) module;
at least one processor; and
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising:
receiving, from a base station, a first SSB and a second SSB that are mapped to [[in ]]a 
wherein the TTI includes a first half TTI including a first resource region for receiving of the SSB and a second half TTI including a second resource region for receiving of the SSB,
wherein each of the first half TTI and the second half TTI has a duration of 7 symbols,
obtaining a physical broadcast channel (PBCH), a primary synchronization signal (PSS), and a secondary synchronization signal (SSS) from each of the first SSB and the second SSB,
wherein the first SSB is mapped to 4 consecutive symbols of the first resource region so as not to overlap a boundary between the first half TTI and the second half TTI, and
wherein the second SSB is mapped to 4 consecutive symbols of the second resource region so as not to overlap the boundary.




Claims 1-15 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415